Citation Nr: 0104175
Decision Date: 02/09/01	Archive Date: 03/12/01

Citation Nr: 0104175	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  67-19 818	)	DATE FEB 09, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

The propriety of a 10 percent rating for residuals of 
fractures of the left tibia and fibula from September 2, 1964 
through March 1, 1997.

The propriety of a 30 percent rating for residuals of 
fractures of the left tibia and fibula since March 2, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from March 1955 to 
July 1959.

The Board of Veterans' Appeals (Board) entered a decision on 
April 2, 1968 denying, as herein pertinent, a rating greater 
than 10 percent for residuals of fractures of the left tibia 
and fibula, then evaluated 10 percent disabling.  That appeal 
to the Board had been taken from a decision of a Department 
of Veterans Affairs (VA) regional office (RO) which, among 
other actions, had granted service connection for residuals 
of fractures of the left tibia and fibula.  Initially, the RO 
had assigned a zero percent evaluation for the left leg 
disability.  Thereafter, the RO assigned a 10 percent 
evaluation, effective September 2, 1964, the date of receipt 
of a reopened claim for benefits.  

In a decision entered in October 1996, the RO denied 
entitlement to increased ratings for residuals of grand mal 
epilepsy, evaluated 10 percent disabling; residuals of 
fractures of the left tibia and fibula, evaluated 10 percent 
disabling; and residuals of fractures of the right tibia and 
fibula, evaluated zero percent disabling.  Subsequently, in 
December 1998, the RO granted an increased rating to 30 
percent for residuals of fractures of the left tibial and 
fibula, effective March 2, 1997; as well, the RO granted an 
increased rating to 10 percent for residuals of fractures of 
the right tibia and fibula.

The Board entered a decision in January 2000 which denied a 
rating greater than 10 percent for grand mal epilepsy.  
Additionally, the Board remanded the issues of increased 
ratings for residuals of fractures of the left tibia and 
fibula and residuals of fractures of the right tibia and 
fibula.  The remand specified that the veteran was to be 
provided an opportunity to submit additional medical evidence 
as to disability involving the legs.

By means of informal hearing presentations, dated in 
September 1999 and in January 2000, the veteran's 
representative requested reconsideration of the April 2, 1968 
Board decision with respect to the issue of entitlement to a 
rating greater than 10 percent for residuals of fractures of 
the left tibia and fibula.  Reconsideration of the April 2, 
1968 Board decision was ordered by the Vice Chairman in March 
2000, and the case is now before an expanded panel of the 
Board for reconsideration.  

Inasmuch as the pending appeal is from a rating assigned with 
the grant of service connection, the Board has framed the 
issues as shown on the title page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) determined that original awards are not to be 
construed as claims for increased ratings.

In view of the procedural posture of this case, it is the 
determination of this reconsideration panel that the Board's 
ultimate decision on the merits with respect to the propriety 
of a 10 percent rating for residuals of fractures of the left 
tibia and fibula, from September 2, 1964 through March 1, 
1997; and the propriety of a 30 percent rating for residuals 
of fractures of the left tibia and fibula, since March 2, 
1997, will subsume the Board's January 2000 decision as to 
the issue framed as entitlement to an increased rating for 
residuals of fractures of the left tibia and fibula.  The 
issue of entitlement to an increased rating for residuals of 
fractures of the right tibia and fibula will be the subject 
of a separate Board decision.  

This remand is a preliminary action which is taken prior to 
the Board's ultimate determination in this case.  The 
eventual decision by the reconsideration panel will replace 
the decision of April 2, 1968 and will be the final decision 
of the Board.  


REMAND

As discussed above, the issues on appeal before the Board on 
reconsideration involve the propriety of staged ratings 
assigned for residuals of fractures of the left tibia and 
fibula since September 2, 1964.  VA has a duty to assist the 
appellant in the development of facts pertaining to his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096.  The United States Court of Appeals 
for Veterans Claims has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Additionally, the Board noted in its January 2000 remand 
order that a December 1998 VA examination contained detailed 
information about residuals of fractures of the left tibia 
and fibula.  The Board pointed out that the RO had considered 
the report of that examination when it assigned a 30 percent 
rating for the left leg disability.  Further, the Board 
remarked that the examination report had not been discussed 
in a supplemental statement of the case (SSOC), and noted 
that due process required the RO issue an SSOC which 
addressed information contained in the report of the December 
1998 VA examination.  38 C.F.R. § 19.37.  It is the 
determination of the reconsideration panel that development 
ordered by the Board's January 2000 remand order must 
proceed.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment, since 1968, as to his left leg 
disability.  Any additional records 
identified by the veteran, and not 
already in the claims folder, should be 
obtained for association with the claims 
folder.  

2.  The RO should then adjudicate the 
claims as set forth on the title page of 
this decision.  If any benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished an 
SSOC and afforded a reasonable time to 
reply thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  No action is required of the 
appellant until he is notified.  The 
purpose of this remand is to obtain 
clarifying information and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	D.C. SPICKLER	MARK F. HALSEY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


			
	ANDREW. J. MULLEN	C.W. SYMANSKI
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






Citation Nr: 0000504	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the left tibia and fibula, currently rated 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
fractures of the right tibia and fibula, currently rated 10 
percent disabling.

3.  Entitlement to an increased rating for grand mal 
epilepsy, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision by the VA RO that denied 
increased ratings for grand mal epilepsy (rated 10 percent), 
residuals of fractures of the left tibia and fibula (rated 10 
percent), and residuals of fractures of the right tibia and 
fibula (rated 0 percent).  In December 1998, the RO granted 
an increased rating to 30 percent for residuals of fractures 
of left tibia and fibula, and an increased rating to 10 
percent for residuals of fractures of right tibia and fibula; 
the claims for increased ratings for these conditions 
continue.  AB v. Brown, 6 Vet.App. 35 (1993).  The veteran 
failed to report for a Travel Board hearing which was 
scheduled to take place at the RO in August 1999.

The present Board decision addresses the issue of an 
increased rating for epilepsy; the issues of increased 
ratings for the left and right leg disabilities are the 
subject of the remand at the end of the decision.

The Board notes other matters which are not properly before 
the Board at this time.  An October 1996 RO decision denied a 
total disability compensation rating based on individual 
unemployability (TDIU) rating.  A February 1997 statement by 
the veteran's representative lists the TDIU issue as an issue 
on appeal but requests that the RO reconsider a TDIU rating 
after it addressed issues mentioned in another memorandum by 
the representative (i.e, secondary service connection for 
left hip and low back disorders).  An October 1998 
certification of appeal (VA Form 8) is typed except for a 
handwritten entry listing an issue of entitlement to a TDIU 
rating; but it is questionable whether a notice of 
disagreement has been filed, and there has never been a 
statement of the case, followed by a substantive appeal, as 
to the TDIU issue.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  In December 1998, the RO granted 
secondary service connection for left hip and low back 
disorders; but it did not thereafter reconsider entitlement 
to a TDIU rating, as had been earlier requested by the 
veteran's representative.  The Board refers the issue of 
entitlement to a TDIU rating to the RO for further review 
and, if indicated, procedural development for appellate 
review.

In other matters not properly on appeal, the Board notes that 
a November 1996 statement by the veteran suggests he is 
claiming service connection for cataracts, and a January 1999 
statement by the veteran suggests he is claiming an increased 
(compensable) rating for duodenal ulcer disease.  These 
issues are not properly before the Board and are referred to 
the RO for clarification and any other indicated action.


FINDING OF FACT

The veteran has a diagnosis of grand mal epilepsy and a 
remote history of seizures, for which he currently takes 
medication; however, he has had no seizures for many years.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
grand mal epilepsy have not been met.  38 U.S.C.A. § 1155 
(West 1991) ; 38 C.F.R. § 4.124a, Diagnostic Code 8910 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from March 1955 to July 
1959.  Service medical records note he sustained multiple 
injuries, including a head injury, when he was stuck by a 
motor vehicle in December 1957.  In May 1959, it was noted 
that a neurological consultation showed that he no 
neurological deficit from the head trauma and had a normal 
EEG.  

On an October 1966 VA neuropsychiatric examination, the 
veteran reported that he had not had a definite seizure until 
1963 when he had a seizure while sleeping; he reported that a 
medical doctor was called and diagnosed a grand mal 
convulsive seizure.  He reported that he had had a spell one 
month later and that all of his spells had been at night 
except for 1 or 2 occasions when he had become extremely 
nervous, but he had not had convulsions.  The diagnosis was 
chronic brain syndrome, associated with trauma, with 
residuals of neurological nature as noted, with history of 
convulsive seizures, nocturnal, grand mal type.

In December 1966, the RO granted service connection for 
chronic brain syndrome with history of convulsive seizures, 
nocturnal, grand mal type; and a 10 percent rating was 
assigned. 

A January 1967 VA social survey report noted that Dr. D. H. 
Crow had observed the veteran when he was recovering from a 
seizure, but Dr. Crow could not be contacted and his office 
records contained no information on the veteran.

The veteran was admitted to a VA hospital in February 1967 
for observation and evaluation for a seizure disorder.  Skull 
X-ray was normal.  An EEG was abnormal, which the doctor said 
could be associated with seizure activity.  During the 
hospital admission, he had no seizures, but claimed he had 
some biting of his jaw on 1 occasion at night.  The final 
diagnoses were epilepsy, grand mal, associated with remote 
trauma; and emotionally unstable personality. 

In March 1967, the veteran's sister and brother-in-law 
reported that they witnessed the veteran having a seizure in 
1961 or 1962.

In April 1967, the RO granted a temporary total 
hospitalization rating for grand mal epilepsy, based on the 
recent admission, and this was followed by a 10 percent 
rating for the condition.  The 10 percent rating has 
continued to the present time.

In May 1970, the veteran was admitted to a VA hospital with 
complaints that he was feeling weak and run-down.  Physical 
examination noted no acute findings.  He reported that his 
last seizure was in 1968.  There was no recurrence of 
seizures during the admission.  The diagnoses were epilepsy, 
grand mal, associated with old trauma, and an emotionally 
unstable personality.  

In June 1996, the veteran filed for increased compensation 
for epilepsy.  

On an October 1996 VA neurological examination, the veteran 
reported that he had been taking Dilantin since 1962.  He did 
not remember his last seizure, but thought that it was in 
1981 or 1982.  There were no signs of organic mental 
dysfunction.  Cranial nerve examination revealed bilateral 
exotropia in eye movements.  Motor and reflex examinations 
were normal.  The diagnosis was generalized seizure disorder, 
under excellent control with Dilantin, with the last seizure 
being in 1981 or 1982.  

In subsequent statements, the veteran contended, in effect, 
that compensation for his seizure disorder should be 
increased because of the side effects (feeling uptight and 
edgy) of Dilantin.

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for grand mal epilepsy is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Grand mal epilepsy is rated under the general rating formula 
for major seizures.  Under that formula, a 10 percent rating 
is assigned when there is a confirmed diagnosis of epilepsy 
with a history of seizures.  When continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  A 20 percent rating is 
assigned when there has been at least 1 major seizure in the 
last 2 years, or at least 2 minor seizures in the last 6 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8910.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The veteran does not describe any current seizures, althought 
he has previously been diagnosed as having grand mal 
epilepsy, had seizures many years ago, and continues to take 
medication for the disorder.  By his own account, his last 
seizure was in 1981 or 1982.  While he alleges he has some 
side effects of medication (Dilantin), he does not have the 
medical expertise to diagnosis any alleged side effects of 
his medication.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence shows no objective indication 
of any symptoms associated with his seizure disorder or 
medication taken to control the disorder.  

As the veteran has not had at least 1 major seizure in the 
last 2 years, or at least 2 minor seizures in the past 6 
months, he does not meet the criteria for a higher rating of 
20 percent.  His past diagnosis of epilepsy, seizures many 
years ago, and use of medication only support the current 10 
percent rating.

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for grand mal epilepsy.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for grand mal epilepsy is denied.


REMAND

The veteran also claims an increase in a 30 percent rating 
for residuals of fractures of the left tibia and fibula, and 
an increase in a 10 percent rating for residuals of fractures 
of the right tibia and fibula.  A December 1998 VA 
examination contains detailed information on these 
conditions, and the examination was considered by the RO in 
assigning the current ratings.  However, the examination was 
not discussed in a supplemental statement of the case, and 
thus due process requires that these issues be remanded to 
the RO for this purpose.  38 C.F.R. § 19.37(a).  As these 
increased rating claims are well grounded, any recent 
pertinent medical records should also be obtained by the RO.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, these issues are remanded for the following 
action:

1.  The RO should have the veteran 
identify all sources of VA or non-VA 
medical examination or treatment, since 
1998, concerning his left and right leg 
disabilities.  The RO should then obtain 
copies of the related medical records.  
38 C.F.R. § 3.159.

2.  Thereafter, the RO should review the 
claims for increased ratings for the left 
and right leg disabilities.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (which 
should address all evidence received 
since the previous supplemental statement 
of the case), and they should be given an 
opportunity to respond before the case is 
returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

